Exhibit Larry Pierce Media Relations (713) 369-9407 Mindy Mills Investor Relations (713) 369-9490 www.kindermorgan.com KINDER MORGAN ENERGY PARTNERS INCREASES QUARTERLY DISTRIBUTION TO $1.05 PER UNIT; UP 14% OVER FOURTH QUARTER 2007 HOUSTON, Jan. 21, 2009 – Kinder Morgan Energy Partners, L.P. (NYSE: KMP) today increased its quarterly cash distribution per common unit to $1.05 ($4.20 annualized) from $1.02 per unit ($4.08 annualized).Payable on Feb. 13, 2009, to unitholders of record as of Jan. 30, 2009, the distribution represents a 14percent increase over the fourth quarter 2007 cash distribution per unit of $0.92 ($3.68 annualized).KMP has increased the distribution 35 times since current management took over in February of 1997.In total, KMP declared cash distributions for 2008 of $4.02 per unit, meeting its published annual budget and 16 percent higher than declared cash distributions of $3.48 per unit in 2007. KMP produced 2008 distributable cash flow before certain items of $1.07 billion, up 23percent from $865 million in 2007.Distributable cash flow per unit before certain items was $4.15, up 14 percent from $3.65 in 2007.Net income for 2008 before certain items was $1.3billion, up 30 percent from $1.03 billion last year.Including certain items, net income for the year was $1.3 billion, up 124 percent from $590.3 million in Fourth quarter distributable cash flow before certain items was $211million, compared to $242.1 million for the comparable period of 2007.Fourth quarter distributable cash flow per unit before certain items was $0.81, compared to $1.00 per unit for the same period last year.Fourth quarter net income before certain items was $280.7million, compared to $299.3million for the fourth quarter of 2007.Including certain items, net income for the fourth quarter was $284.6 million compared to $293.3 million for the same period last year. Chairman and CEO Richard D. Kinder said, “KMP had a very good year, as we achieved our financial target for 2008 of $4.02 in cash distributions per unit.When you consider the (more) KMP - 4Q Earnings Page 2 tumultuous market conditions experienced during the past year, I’m very proud of KMP’s accomplishments.Our diversified portfolio of stable assets generated strong cash flow with total 2008 segment earnings before DD&A and certain items of $2.8 billion, up 24percent from $2.2billion in 2007.We generated $4.15 per unit in distributable cash flow for the year, which gives us excess coverage of distributable cash flow before certain items above distributions of $33 million, almost triple our published annual budget.We beat our annual targets despite fourth quarter results that were impacted by some timing-related and unusual items, such as the back-end loading of sustaining capital expenditures and lost business due to hurricanes, and by some general economic factors, such as lower crude oil prices and a weakened Canadian dollar.In the past five weeks, we demonstrated that we have the ability to access capital even in difficult times, raising over $1 billion by issuing debt, equity and unwinding interest rate swaps.We also continue to execute our multi-billion dollar capital investment program, and we have made tremendous progress on various projects (some of which will come on line in 2009) that will drive the company’s future growth.” Overview of Business Segments The Products Pipelines business produced fourth quarter segment earnings before DD&A and certain items of $153.2 million, up 11 percent from $138.5 million for the comparable period in 2007.For the year, this segment generated $571.5 million in earnings before DD&A and certain items, short of its published annual budget of 5 percent growth ($612.7 million).The shortfall was driven by lower volumes as a result of extremely high products prices and a recessionary environment.Adjusting for the sale of the North System, which contributed over $28 million in earnings before DD&A in 2007 before being sold in the fourth quarter of that year, segment earnings before DD&A and certain items were up 2.5percent in 2008. “In the fourth quarter and for the year, Products Pipelines benefited from improved financial performances at the Southeast and West Coast terminals, along with the Cochin and Central Florida pipelines, compared to 2007,” Kinder said.“Segment highlights included investing approximately $46 million in 2008 to further upgrade and modify existing facilities (more) KMP - 4Q Earnings Page 3 which enabled us to generate additional revenues by handling more ethanol.In the fourth quarter, we completed construction of a new terminal consisting of four new fuel storage tanks with a capacity of 320,000 barrels to serve two military bases in California, successfully commenced commercial ethanol transportation service on the Central Florida Pipeline and acquired a strategically located liquids storage terminal in Phoenix.” For the year, total refined products revenues were up 0.8 percent and volumes were down 7.1 percent (excluding Plantation, revenues were up 1.5 percent and volumes were down 5.9percent).Total refined products revenues were down 2.1 percent and volumes were down 6.6 percent compared to the fourth quarter of 2007 (excluding Plantation revenues were up 0.8percent and volumes were down 6.4 percent).Gasoline volumes were down 8.5 percent, diesel volumes were down 3.8 percent and jet volumes were down 6.2 percent for the year. The Natural Gas Pipelines business produced fourth quarter segment earnings before DD&A and certain items of $198.8million, up 11 percent from $178.5 million for the fourth quarter of 2007.For the year, this segment produced $746.8 million in earnings before DD&A and certain items, up 24 percent from 2007 and significantly above its published annual budget of 18 percent growth ($706 million). “This segment had an outstanding year led by Rockies Express-West, which began service in January 2008 and reached full operations in May, and the Texas Intrastate Pipeline Group,” Kinder said.“TransColorado contributed to this segment’s success by producing better results than in 2007 due to a completed expansion, and KMIGT also had improved results compared to the previous year.Segment earnings before DD&A and certain items would have been even higher if not for lost business in the Texas intrastates from Hurricane Ike.” Growth by the Texas intrastates for the year was attributable to increased transportation and storage revenue from long-term contracts, higher sales margins, and greater processing volumes and margins. For the year, overall segment transport volumes were up 26 percent compared to 2007, primarily due to REX-West being operational.Sales volumes at the intrastates were relatively flat. (more) KMP - 4Q Earnings Page 4 The CO2 business delivered fourth quarter segment earnings before DD&A and certain items of $140.5million, down from $144.9 million from the same period in 2007.For the year, this segment generated earnings before DD&A and certain items of $760.2 million, up 42percent from 2007 and ahead of its published annual budget of 40 percent growth ($750.9million). “CO2 had a good fourth quarter operationally, but our results were significantly impacted by lower oil prices on unhedged volumes and lost business due to Hurricane Ike, which resulted in a decrease in NGL sales due to a third-party fractionation facility being down,” Kinder said.“Nevertheless, this segment had a terrific year with over 40 percent growth compared to 2007, driven by increased
